internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number cc intl br1 plr-154805-01 date refer reply to date taxpayer holding_company date a date b date c date d year e year f dear this responds to your letter dated a as supplemented by letters from the taxpayer’s authorized representative dated b c and d in which you requested a ruling that premiums received by the taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended code pursuant to the united states- switzerland income_tax convention treaty the ruling contained in this letter is based upon information and representations submitted by or on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the taxpayer is a reinsurance company that was organized in switzerland in year e it is a wholly owned subsidiary of holding_company a swiss holding_company whose shares are publicly traded on the swiss stock exchange the taxpayer and holding_company are residents of switzerland sec_4371 imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the page united_states see sec_4372 revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the exemption is claimed under a u s income_tax treaty article business profits of the treaty provides as follows the business profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein paragraph of the protocol to the treaty provides with respect to article as follows the united_states tax on insurance premiums_paid to foreign insurers shall not be imposed on insurance or reinsurance premiums which are the receipts of a business of insurance carried on by an enterprise of switzerland whether or not that business is carried on through a permanent_establishment in the united_states except to the extent that the risks covered by such premiums are reinsured with a person not entitled to the benefits of this or any other convention which provides a similar exemption from u s tax article b taxes covered includes the sec_4371 excise_tax within the scope of the treaty but contains the following limitation the convention shall however apply to the excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes the limitation_on_benefits provision in article of the treaty sets forth several alternative safe harbors for claiming benefits under the treaty under the provision a company qualifies for treaty benefits if a predominant interest in the company is owned by a swiss publicly traded company article e extends benefits to a company i whose principal class of shares is primarily and regularly_traded on a recognized stock exchange or ii if one or more companies described in clause i are the ultimate beneficial owners of a predominant interest in such company the treaty does not define primarily and regularly_traded article of the treaty provides that an undefined term shall be defined under the domestic law of the contracting state from which treaty benefits are sought the u s definition of regularly page traded is found in sec_1_884-5 it requires that the shares be traded in more than de_minimis quantities on at least days of the taxable_year and that the aggregate number of shares traded must be at least percent of the average number of shares outstanding during the year the treaty also does not define predominant interest for purposes of article e ii according to the treasury_department technical explanation a predominant interest is a direct or indirect interest of more than percent of the equity interests in an entity and a direct or indirect interest of more than percent of the aggregate business interests in the entity the taxpayer represents that holding_company owns percent of the equity_interest and aggregate business_interest in the taxpayer holding_company has a single class of stock that trades on the swiss stock exchange which is a recognized exchange under article a i of the treaty the taxpayer also represents that during year f holding company’s shares are expected to be traded in more than de_minimis quantities on at least days of the taxable_year and the aggregate number of shares traded is expected to be at least percent of the average number of shares outstanding during the year based on these representations we conclude that the taxpayer satisfies the test for a subsidiary of a publicly traded company under article e and is eligible for benefits under the treaty according to paragraph a of the closing_agreement the liability of the taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date the date specified by the taxpayer the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by the taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to the taxpayer on and after date as exempt under the treaty from the federal excise_tax page except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether the taxpayer is an insurance_company or whether premiums_paid to the taxpayer are deductible under sec_162 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely yours w edward williams senior technical reviewer branch office of associate chief_counsel international
